Rugg, C. J.
The General Court declared in 1914 that there should be a new division of the territory of the city of Boston into wards. It might have made the division itself. That was a *505legislative matter within its constitutional powers. But it decided to impose that duty upon the members of the city council of the city of Boston. In substance it constituted them its committee and delegated to. them its authority to this end. The delegation of this power was coupled with the positive command that the division must be completed before January 1, 1915, and that the number of wards should be not less than twenty-four nor more than thirty-six, and was made subject to the further somewhat general mandate that the boundaries were to be so arranged that the wards should contain, as nearly as could be ascertained and as might be consistent with well defined limits to each ward, an equal number of voters. The city clerk was required to report the decision of the city council to the Secretary of the Commonwealth forthwith. That decision was to become operative on January 1, 1915, without approval or confirmation by the Legislature or by any other body or tribunal. St. 1914, c. 630.
The members of the city council of Boston seasonably performed the duty delegated to them. The petitioner asks to have the division of the city into wards thus made declared void by a writ of certiorari.
It cannot be questioned that the Legislature might require the division of a city into wards to be done by persons not of its own membership. Any appropriate existing board of public officers might be selected for the purpose. Such has been the policy in this Commonwealth for many years, as shown by numerous statutes.
The essential character of the establishment of the municipal subdivisions of cities known as wards, when undertaken either by the Legislature itself or through deputies named by it, is political and not judicial. It is an administrative aspect of a legislative function which under our plan of government may be conferred upon subordinate officers. But the nature of the act is not changed by its being performed through a delegated instrumentality selected by the Legislature rather than by the Legislature itself.
The determination of the number of wards between the limits named in this statute and the division of the territory of the city into that number of wards, having regard to the natural configuration wrought by the harbor, inlets of the sea and rivers, and *506other well defined boundaries, so as to contain within reasonable limits of variation an equal number of voters, is not a judicial act. It demands a careful study of local conditions and the exercise of sound judgment. But it is administrative or political, not judicial or quasi judicial in character. The discretion of the city council in performing such a duty is not subject to review by this court upon a writ of certiorari. That process is available only for the purpose of examining and correcting the errors of law manifest upon the record of some tribunal in its performance of judicature, and to restrain the excesses of jurisdiction of inferior courts or officers acting judicially. Locke v. Lexington, 122 Mass. 290. Attorney General v. Mayor & Aldermen of Northampton, 143 Mass. 589. Devlin v. Dalton, 171 Mass. 338. Flanders v. Roberts, 182 Mass. 524, 529.
The matters complained of in this petition do not fall under this classification. They relate to discretionary administrative details of political or legislative departments of government. See Pacific States Telephone & Telegraph Co. v. Oregon, 223 U. S. 118; Christlieb v. County of Hennepin, 41 Minn. 142; Moede v. County of Stearns, 43 Minn. 312; State v. Clough, 64 Minn. 378. The case at bar plainly is distinguishable from Kingman, petitioner, 153 Mass. 566, and like decisions.
It follows that the petition must be dismissed because it seeks to have reviewed matters not justiciable upon a writ of certiorari.
It becomes unnecessary to determine whether the petitioner would have a right to bring a petition for such a writ if it were an appropriate remedy.

Petition dismissed.